Title: To Thomas Jefferson from Robert Greenhow, 22 March 1825
From: Greenhow, Robert
To: Jefferson, Thomas


Dear Sir
New York
March 22nd 1825
I received a few days since your letter of the 8th in which you honoured me by some inquiries concerning anatomical casts &c and as I was desirous of giving you all the information I could obtain upon the subject I delayed my answer until I had  consulted some of our scientific gentlemen—The most exclusive collection of wax models is that of Florence several rooms are filled with cases containing imitations of every part of the human body. under various circumstances— many of these are doubtless extremely useful to the student and calculated to give him a clearer idea of the structure of the part than he could possibly receive from the real subject without a long and laborious investigation—others though very curious are mere curiosities, objects of pride rather than utility and placed there more for the purpose of completing the collection than of assisting inquiries— They are cheap but by comparison—the larger and more complicated preparations are very dear and very fragile particularly in our climate—Among the former those which struck me as likely to prove most useful are the following—A large model of the auditory apparatus about 6 times the size of the life—price 80 $—One of the organs of vision on the same scale price 80 $—These seem to me indispensible to every teacher of anatomy and are certainly cheap—they are put up in glass cases and may be transported and examined without danger affording at a glance a complete idea of the whole—I do not recollect whether there is also a representation of the organs of speech and deglutition—most probably there is It, should be obtained on an enlarged scale—perhaps twice the real size—as it is impossible to convey to a class an adequate idea of the parts even with the assistance of dissection without something of this kind—price probably 100 $ A preparation twice or 4 times the real size of the foetal circulation price about 150 $ A series of figures on a board representing the foetus during various periods of utero gestation of the exact form and size of the real—price about 15 $ A decomposable brain—that is one divided into many parts showing the most striking sections of the organ—There is a large collection of these models in Harvard University, to which the vicissitudes of the climate have proved very injurious—They are constantly in want of repair— an ingenious painter named Williams undertook to do this and by dint of study and industry has arrived at great perfection not only in mending but also in modelling new ones—He makes the eye the ear and the brain—the price of the latter is 50 $—I do not believe however that it is decomposable it might be well to inquire of him—or I will do it—I am in hopes I shall be able to visit Boston this summer—If I do I shall make every exertion to give you accounts of what may prove useful—en passant there is also a man in that city who makes architectural models of cork or Wood—-Among the larger models in Florence— the grandest is the representation of the system—This is a figure of a man of the natural size in a recumbant posture—The integuments and much of the muscles as would intercept the view of important vessels are wanting—every artery & vein which can be traced in the original is here accurately laid down. the veins of one colour generally yellow the arteries red—a large piece is removed from the abdomen which represents the muscles, and disclose the viscera within—in like manner the contents of the chest and cranium are also shewn—much of the nerves and lymphatics as appear on the surface are laid down—This is a truly grand piece of art—and at a few feet distance might be mistaken for the real by even a practised eye—Price 5,000— The decomposable veins—for the same price is a beautiful but useless piece—There is one among the larger pieces however which  I have good authority for recommending—It is the representation in wax of Scarpa’s celebrated plate of the nerves—it is the head and trunk and perhaps the arms of a man—displaying in the most beautiful and accurate manner the connections between the seats of nervous influence—and the face neck, and viscera of the chest and abdomen— The price is 1000—$—It is however a most delicate piece—Models of each particular part may also be obtained—as of the blood vessels of the arms legs head heart &c at moderate prices—There are various models of the uterus and adjoining parts at various periods of gestation and delivery—which would be I suppose useless to you— I should recommend you to obtain from Italy at once the ear & eye—and a complete and accurate catalogue of the rest with the prices—They model an immense number of plants there also—some of which might be useful and could not be expensive—I should also advise you to open a correspondence with the superintendents of the mineralogical collections of Tuscany—It is a most splendid one and they would be very happy to exchange productions Ships go every month to Leghorn from this city and I may perhpas be usefu you as I keep up a constant correspondence with an artist of Celebrity   Our academy is constantly receiving these casts of statues &c—A cast of the Venus de Medici taken from the original costs 25 dollars in Flora and may be procured here for about 35 or 40—The Apollo costs 50 in Rome and about 70 or 80 here—With respect to Skeletons—a great number are imported here from France They are sold here for 45 $ and consequently would cost you not more than 35—you should have two—a male & female—connected by wires are one natural skeleton that is the bones connected by the natural ligaments the whole would cost you less than 90 or 100 $—I have medical friends in Paris who would select good ones and have them sent out—Here may be obtained at very moderate prices preparations wet or dry of every part of the system—There are many young men here who employ all their leisure time in making them you should have an injected preparation of the veins and arteries of the whole system—one of a boy about 12 years old would cost about 100 $It gives me the greatest pleasure to hear that, the college is going on well your new professor of Chemistry is a most able young man—he will set off in a day or two—To receive any commission from you will always be regarde by me as an honour and it will be executed with still greater alacrity if it can in any degree forward the grand course of the University—That It may prosper and that you may see the tree which you have planted bring forth fruit is the ardent wish of yours ResplyRobert GreenhowPlease to present my best respects to Mrs Randolph and the young Ladies— I am in hope I shall see Miss R here in the summer—You have perhaps heard that D Hosack has lately been married to a lady who enumerates among other charms an income clear of 25000 $ a year—We have with us at present Capt Franklin and company on his way to the north pole—R G